Citation Nr: 0931591	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Initial evaluation of posttraumatic stress disorder 
(PTSD) with depression currently rated as 50 percent 
disabling.

2.  Entitlement to service connection for a heart disability, 
to include valvular heart disease, as secondary to 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2005 and August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2009.  A transcript of 
the hearing has been associated with the claim file. 

The Veteran submitted a statement in May 2009 regarding an 
increased rating claim for hearing loss and a claim for a 
total disability rating based on individual unemployability 
(TDIU).  The Veteran also testified at the Board hearing that 
he wanted a TDIU claim to be inferred if an increased rating 
for PTSD was granted.  The TDIU claim and increased rating 
claim for hearing loss were last denied in March 2009.  These 
matters are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

Furthermore, the VCAA also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The appellant is seeking an increased evaluation for his 
service connected PTSD and service connection for a heart 
disability.  

At the June 2009 Travel Board hearing he testified that he 
attends a group session twice a month as part of his therapy 
for PTSD.  Furthermore, he testified that he was seen at the 
VA Medical Center in Iowa City the year before, or in 2008, 
for his heart disability.  A review of the record shows that 
these treatment records have not been associated with the 
claim file.  These records must be obtained.

Furthermore, it is determined that an examination is 
necessary in order to accurately assess the severity of the 
appellant's PTSD.  The Board notes that the record contains 
mental health consultation reports from November 2004 and 
December 2005, and treatment records from 2007.  However, 
there is no VA examination report for compensation purposes 
of record for the PTSD disability.  A March 2008 statement of 
the case addressing the PTSD claim references a May 2006 VA 
examination but this does not appear in the claims file.  If 
this examination exists, it should be added to the record.  

Moreover, at the June 2009 Travel Board hearing the appellant 
alleged that his PTSD has worsened.  Specifically, he stated 
that he has short-term memory problems, suicidal thoughts, 
and panic attacks including going to the emergency room twice 
in 2008 and 2009 because he thought he was having a heart 
attack.  His wife testified regarding his anger problems.  He 
also has submitted statements that his PTSD prevents him from 
obtaining employment.  As the appellant has contended that 
his symptoms have worsened, he should be afforded a VA 
examination to reflect the current severity of his symptoms.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In regards to the claim for service connection for a heart 
disability, the appellant has argued that his heart 
disability has been aggravated by his service connected PTSD.  
Specifically, the appellant argues that the medication 
prescribed for the treatment of his PTSD has worsened his 
heart disability.  The VA treatment records show that the 
appellant has been prescribed Lexapro and Celexa for the 
treatment of his PTSD.  

A review of the records shows that in a July 2005 letter the 
appellant's private physician stated that "it is more likely 
as not that [the appellant's] valvular heart disease was 
aggravated by his military service."  In a VA examination 
report of October 2006 the examiner opined that the 
appellant's valvular heart disease was not caused by or a 
result of his service connected PTSD with depression, and was 
not aggravated by his PTSD.  While there are opinions of 
record regarding the relationship between the appellant's 
valvular heart disease and his PTSD, there is no opinion 
regarding the relationship between the valvular heart disease 
and any medication he may be currently taking for his PTSD.  
An opinion regarding said relationship must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all sources of evaluation or 
treatment for his PTSD and his valvular 
heart disease.  With his cooperation 
(i.e. in providing any necessary 
releases), the RO should secure 
complete copies of all treatment 
records/evaluations from the sources 
the appellant identifies.

2.  Obtain a May 2006 VA examination 
report for PTSD from the Detroit VAMC 
referenced in the March 2008 statement 
of the case and add it to the claims 
file.

3.  Obtain VA outpatient treatment 
reports dated since March 2007 for the 
PTSD and heart disabilities from the 
VAMC in Saginaw, Michigan.

4.  The RO should obtain all VA 
outpatient treatment records for the 
treatment of a heart disability and 
PTSD from the Iowa City VAMC from 
January 2008 to the present.  If no 
records are available a negative 
response is requested.

5.  After the above development has 
been completed:

(a) the RO should schedule the 
appellant for a VA examination to 
determine the severity of his service-
connected PTSD including the effects of 
his disability on his social life and 
occupational duties.  All indicated 
tests and studies are to be performed.  
Upon examination and review of the 
record, the examiner should describe 
all symptomatology due to the 
appellant's service-connected PTSD.

(b) the RO should request a medical 
opinion as to whether the appellant's 
heart disability, including valvular 
heart disease, was caused by or 
aggravated by any medication, including 
Lexapro and Celexa, he is currently 
taking or has taken for his service 
connected PTSD.

6.  Thereafter, any additional 
development deemed necessary should be 
accomplished.  If any of the benefits 
sought on the appeal remain denied, the 
RO should issue the Veteran a 
supplemental statement of the case 
addressing these issues and provide the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




